231 F.2d 775
98 U.S.App.D.C. 22
Roy A. OAKLEY et al., Appellants,v.Arthur E. SUMMERFIELD, Postmaster General of the UnitedStates, et al., Appellees.Arthur E. SUMMERFIELD, Postmaster General of the UnitedStates, et al., Appellants,v.Roy A. OAKLEY et al., Appellees.Roy A. OAKLEY et al., Appellants,v.Arthur E. SUMMERFIELD, Postmaster General of the UnitedStates et al., Appellees.
Nos. 12918, 12971, 13023.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 31, 1956.Decided March 29, 1956.

Mr. Josiah Lyman, Washington, D.C., for appellants in Nos. 12,918 and 13,023, and appellees in No. 12,971.
Mr. William F. Becker, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., were on the brief, for appellees in Nos. 12,918 and 13,023 and appellants in No. 12,971.
Mr. Oliver Gasch, Principal Asst. U.S. Atty., also entered an appearance for appellants in No. 12,971.
Before EDGERTON, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
This litigation is similar to the Tourlanes cases (Tourlanes Publishing Co. v. Summerfield), 97 U.S.App.D.C.-- , 231 F.2d 773.  Oakley is a photographer and not a publisher.  However, he sells numerous admittedly innocuous books and publications, in addition to the photographs found by the Post Office Department to be obscene.  The judgment of [98 U.S.App.D.C. 23] the District Court, which was similar to its order in Tourlanes, will likewise be affirmed (No. 12,971).  During oral argument, counsel for Oakley made the same statement concerning his crossappeal as was made by counsel for Tourlanes.  On a like basis, the appeals by Oakley will be dismissed (Nos. 12,918 and 13,023).


2
So ordered.